United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 13, 2010 0-7928 Date of Report (Date of earliest event reported) Commission File Number (Exact name of registrant as specified in its charter) Delaware 11-2139466 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 68 South Service Road, Suite 230 Melville, New York11747 (Address of Principal Executive Offices) (Zip Code) (631) 962-7000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On July 13, 2010, Comtech Telecommunications Corp (the “Company”) issued a press release announcing that it received a $226.7 million contract ceiling increase and contract modification to its Movement Tracking System (“MTS”) program contract with the U.S. Army. The total MTS contract ceiling is now $899.1 million. The contract modification authorizes two (2) six-month performance period extension options. The first six-month performance period option was exercised immediately, extending the ordering period out through January 13, 2011, with deliveries and performance now authorized to continue into January 2012. The foregoing description of the press release is qualified in its entirety to the press release,a copy of which is attached hereto and incorporated by reference herein as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is filed herewith: Exhibit Number Description Press Release, datedJuly 13, 2010, announcing the Company’s $226.7 million Movement Tracking System contract ceiling increase and performance period extension. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Comtech Telecommunications Corp. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMTECH TELECOMMUNICATIONS CORP. Dated:July 13,2010 By: /s/ Michael D. Porcelain Name: Michael D. Porcelain Title: Senior Vice President and Chief Financial Officer
